DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 12, 14, 17, 21, 22, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 5, 6, 12, 14, 22, 23, and 25, the term “fossil fuel pipeline” used in these claims was never used in the specification.  The terms “gas pipeline” and “natural gas pipeline” were used in the Applicant’s specification and the Examiner suggests the Applicant amend the claims to use either of these terms instead of “fossil fuel pipeline”.
Regarding claims 1, 5, 12, 14, 17, 21, and 22, these claims state a hydrolyzer converting electricity to hydrogen and provide the hydrogen into the gas pipeline, but then the gas-to-electricity converter consumes gas from the gas pipeline to produce electricity.  The Examiner believes the term “gas” should be “hydrogen”.  Proper amendment and/or explanation is requested.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 2, 5, 6, 12, and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over RV Lizenz AG (CA 2931266 A1)(referred to going forward as RV) and YouTube Video: “The Hydrogen Electrolyser” (www.youtube.com/watch?v=WfkNf7kMZPA) (referred to going forward as YT Video).
Regarding independent claims 1, 14, and 22, RV teaches a computer readable storage medium, a method, and a system that entail controlling energy delivery networks that deliver forms of energy.  The invention (Fig. 1) comprises: an electricity-to-gas energy converter (“energy-generating unit”, 8) operable to: consume electricity delivered by a first bulk energy delivery network comprising an electric grid (4, 36); produce gas/hydrogen using the consumed electricity; and provide the produced gas into a second bulk energy delivery network comprising a gas pipeline network (6, 60, 62); a gas-to-electricity energy converter (“local energy management unit”, 10) operable to: consume gas from the second bulk energy delivery network; produce electricity using the consumed gas; and provide the produced electricity into the first bulk energy delivery network (4 in Fig. 4) or a third bulk energy delivery network/another electrical grid (29 in Fig. 4) suitable for the electricity; and a controller (9) operable to coordinate the transfer of energy between the first bulk energy delivery network and the second bulk energy delivery network by controlling at least one of the hydrolyzer and the gas-to-electricity energy converter. (Abstract; pg. 4, lines 24-31; pg. 5, lines 24-29; pg. 14, lines 14-28)
RV fails to explicitly teach the electricity-to-gas energy converter being a hydrolyzer.  YT Video teaches the idea of a hydrolyzer (i.e. hydrogen electrolyser) being used to convert electricity from a grid into hydrogen, and store the hydrogen to later be converted back into electricity (at the 1:15 mark of the 4:07 video).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute YT Video’s hydrolyzer into RV’s invention for the electricity-to-gas converter, since it involves a mere simple substitution of one converter for another to perform the same function of converting electricity into a type of fluid operating material (i.e. hydrogen) as described in RV (at the bottom of page 6/top of page 7).
Regarding claim 2, RV teaches the electrical grid (4) is not directly coupled to the other electrical grid (29). (Fig. 4) 
Regarding claims 5 and 12, the RV/YT Video combination teaches the coordinating addresses: oversupply of electricity from one or both of the electric grid or the other electric grid by controlling the hydrolyzer to produce additional hydrogen using the oversupply of electricity and provide the additional hydrogen to the gas pipeline network; and undersupply of the one or more electric utilities by controlling the gas-to-electricity energy converter to produce electricity using the gas from the gas pipeline and providing the electricity to one or both of the electric grid or the another electric grid.  RV also teaches the coordinating addresses: oversupply of gas from the gas pipeline by controlling the gas-to-electricity energy converter to produce additional electricity using the oversupply of gas and provide the additional electricity to one or both of the electric grid or the other electric grid; and undersupply of gas from the gas pipeline by controlling the hydrolyzer to produce hydrogen using electricity from one or both of the electric grid or the other electric grid and providing the hydrogen to the gas pipeline.  (Abstract; pg. 4, lines 9-15; RV teaches a system that is controlled to enable the efficient distribution of energy throughout the networks, and oversupplying or undersupplying power needs to be addressed and coordinated in RV’s system to achieve that efficiency.)
Regarding claims 6 and 21, RV teaches the electrical grid having no intrinsic storage and the gas pipeline network has intrinsic storage/energy buffer to store gas delivered by the second bulk energy delivery network, wherein the intrinsic storage of a bulk energy deliver network in respect of an energy form is its inherent capability to store such energy from within its network infrastructure or the medium of energy transfer itself.  RV teaches the gas-to-electricity energy converter is further operable to: consume gas stored by the energy buffer; produce electricity using the gas stored by the energy buffer; and provide the electricity produced using the gas stored by the energy buffer into one or both of the first bulk energy delivery network and the third bulk energy delivery network. (pg. 12, lines 29-33)
Regarding claims 15, 18, and 23-26, RV teaches determining a first operational setpoint/state of the electrical grid based on a measurement and requirements of the electrical grid; determining a second operational setpoint/state of the gas pipeline network based on a measurement and requirements of the gas pipeline network; and wherein coordinating the controlling of one or both of the hydrolyzer or the gas-to-electricity energy converter based on one or both of the operational setpoints/states and a determined first and second operational targets of the electrical grid and gas pipeline network. (this is inherent with the teachings at pg. 6, lines 1-4; how else would one achieve uniform loading of the supply networks without measuring the two networks and determining how to adjust them to achieve uniform loading (i.e. the target) based on energy requirements)
Regarding claims 16, 17, and 19, RV teaches determining first and second operational states and targets, as described above with regards to claims 15 and 18.  RV fails to explicitly teach the claimed manner in which the operational targets cause the converters and the transmission of energy to operate at certain times.  It would have been an obvious matter of design choice to have a net shift in energy from summer to winter as claimed and the second operational target causing transmission of energy across long geographical distances, since RV simply teaches operating the system in the most efficient manner and could have any type of design configuration, and based on those different design choices (i.e. energy capacity in each bulk energy delivery network; location of each bulk energy delivery network; location and types of loads and load demand; etc.), it would be obvious to one of ordinary skill in the art that RV’s system could operate in the claimed manner if necessary.  
Regarding claim 20, the RV/YT Video combination teaches an energy buffer operable to store electricity delivered by one or both of the first bulk energy delivery network or the third bulk energy delivery network, wherein the hydrolyzer is further operable to: consume electricity stored by the energy buffer; produce hydrogen using the electricity stored by the energy buffer; and provide the hydrogen produced using the electricity stored by the energy buffer into the second bulk energy delivery network. (pg. 22, line 32 – pg. 23, line 6)
Response to Arguments
6.	Applicant’s arguments, filed March 21, 2022, with respect to the rejection(s) of claim(s) 1, 14, and 22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YouTube Video: “The Hydrogen Electrolyser” (www.youtube.com/watch?v=WfkNf7kMZPA).
Other Applicant's arguments have been fully considered but they are not persuasive.  Regarding claim 2, RV teaches (Fig. 4) an electric grid (4) and another electrical grid (90) are not directly coupled to each other.
Regarding claims 16, 17, and 19, the Examiner believes that the Applicant’s invention and the prior art combination teach analogous circuit configurations and structures.  The prior art teaches controlling the hydrolyzer and the gas-to-electricity converter to supply power, as needed, to any of the energy delivery networks based on energy supply capabilities and energy demand requests.  Whether the loads installed in a given embodiment of RV’s invention require more electricity in the summer or the winter is a matter of design choice based on the types of loads connected to that particular embodiment of the system.  Operational targets are also based on the types of loads (and their load demands) connected to the system in a given embodiment.  The Examiner would also like to point out that the main purpose of RV’s system is to supply sufficient power to all consumers in a given embodiment, as needed, based on the circuit configuration and location of the different elements included in the system.   
Also, RV teaches many different embodiments and examples of how RV’s system can be implemented and operated, but the Applicant only references in the Remarks the example embodiments where the energy supply networks are smaller in size.  RV teaches many examples of their system and simply explains the pros and cons of each.  RV never necessarily teaches away from any particular embodiment.  For example, RV does teach the idea that fluid operating materials (i.e. hydrogen) CAN be transported over long distances via under or above-ground pipelines IF the distance involved and/or legal situations are NOT an issue.
There are many embodiments of RV’s invention that would operate in the claimed manner, given a specific circuit design configuration (i.e. location/spatial distance of loads, types of loads, capacity of each of the supply networks, no geographical or legal impediments to installing the gas pipeline, etc.).  For example, if RV’s system was configured to have a lot of loads spread out over long distances with large and varying power levels that are based on the seasons (i.e. heating loads and cooling loads), then RV’s energy delivery networks in Fig. 1 would be spread out over long distances and have large energy capacities, and function as needed to supply the necessary power at the necessary times to the necessary loads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
6-15-2022
/DANIEL KESSIE/             Primary Examiner, Art Unit 2836